Citation Nr: 0812428	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-40 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1957.

This matter has come before the Board of Veteran's Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service treatment records for his period of 
active duty from June 1954 to June 1957 are unavailable, and 
are presumed to have been lost in a fire at the National 
Personnel Records Center (NPRC).  When a veteran's records 
are lost or destroyed, VA has a heightened duty to assist, 
which includes searching for alternate records. Washington v. 
Nicholson, 19 Vet. App. 362, 369-71 (2005).  In a January 
2004 VCAA letter, the RO informed the veteran of the types of 
evidence he could submit in furtherance of his claim.  In 
February 2004, the veteran responded to that list with a 
statement addressing all of those sources specifically.  The 
record does not, however, reflect any additional steps taken 
by VA itself to obtain records from alternate sources, such 
as the Surgeon General's Office or morning reports.

The veteran has consistently reported that he was treated for 
a serious infection, specifically gonorrhea, while serving in 
Korea.  The veteran further alleges that this infection 
triggered the onset of his current back disability, 
ankylosing spondylitis.  The February 2004 VA medical 
examination resulted in diagnoses of (1) Spine pain since 
1955; (2) Ankylosing spondylitis with painful and very 
limited range of motion; and (3) Degenerative disc disease of 
the spine.  This exam did not offer an opinion as to the 
likelihood of a nexus between the current back disability and 
the veteran's service including the possible link, if any, 
between an in-service bacterial infection and the veteran's 
ankylosing spondylitis.  

Accordingly, the case is REMANDED for the following action:

1.	Request all secondary sources of 
service treatment reports, such as the 
Surgeon General's Office reports and 
morning reports; if this service is 
negative, a document to that effect 
must be placed in the veteran's claims 
folder.

2.	After the above has been completed, 
schedule the veteran for examination to 
determine the etiology of his 
ankylosing spondylitis.  The examiner 
should review the veteran's claims 
folder in conjunction with the 
examination.  The report should set 
forth all objective findings regarding 
the low back.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not that any 
diagnosed disability is related to his 
military service including his alleged 
bacterial infection (gonorrhea).

3.	Then readjudicate his claim for service 
connection for ankylosing spondylitis 
in light of the additional evidence 
obtained.  If this claim is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence 
to ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required from the veteran until contacted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



